Citation Nr: 1526425	
Decision Date: 06/22/15    Archive Date: 06/30/15

DOCKET NO.  06-30 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for urinary dysfunction, to include as secondary to service-connected degenerative disc disease of the lumbar spine and cervical spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board remanded this matter in April 2014, and it is again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's April 2014 remand ordered that a VA examination be conducted to address whether the Veteran's service-connected disabilities had caused or aggravated his urinary dysfunction.  In conjunction with this remand, the Veteran appeared for a VA examination in August 2014.

The August 2014 VA examiner noted that frequent and urgent urination with chronic back pain is a high indication that the Veteran may suffer from neurogenic bladder.  The examiner reported that a repeat evaluation by an urologist was needed to determine if neurogenic bladder is present and due to the Veteran's chronic back condition.  An additional VA examination was scheduled but the Veteran did not appear.

The Veteran submitted a statement, received April 2015, that he was told that his VA examination was on February 6 but when he arrived for his appointment he was informed that it was actually on January 6.  He was informed that he would be given another appointment but never received one.  He states that he is willing to appear for an additional examination.  The Board finds that the Veteran has presented good cause as to why he failed to report for his examination, and as such, a new VA examination should be scheduled.

The Board notes that the Veteran has submitted additional private treatment records, received April 2015.  The VA examiner will be asked to consider the new evidence in his or her opinion.

Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for an appropriate VA examination by a urologist for his claimed urinary dysfunction disability.  The claims file, including new evidence of private treatment records received April 2015, should be provided to the examiner for review, and the examiner should note that it has been reviewed. 

After reviewing the file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to whether the Veteran's claimed urinary dysfunction is caused or permanently aggravated by his service-connected disabilities, to include degenerative disc disease of the lumbar and cervical spines.

The examiner should address the August 2014 VA examiner's opinion that frequent and urgent urination with chronic back pain is a high indication that the Veteran may suffer from neurogenic bladder.  The examiner should determine if neurogenic bladder is present and more likely than not due to the Veteran's chronic back condition.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner should provide a complete rationale for any opinion provided.  If the examiner finds that any opinion is speculative, the examiner must include rationale to explain why the opinion is speculative.

Notifications to the Veteran of his scheduled VA examination should be included in the claims file.

2.  Then, readjudicate the claim for service connection for urinary dysfunction.  In particular, review all the evidence that was submitted since the latest SOC.  If the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claims should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




